Citation Nr: 1403879	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-47 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1974 to June 1976.  This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management Center, in Washington, DC.  


REMAND

The Veteran contends that he is entitled to service connection for a bilateral ankle disability that was incurred in service.

The Veteran's May 1974 entrance examination noted the Veteran had second degree pes planus (flat feet) and genu varus, with neither disorder exhibiting any symptoms.  A June 1974 service treatment record found Achilles tendonitis in the left leg, prescribed toe and heel pads for both boots, and placed the Veteran on limited duty for seven days.  A September 1975 service treatment record noted that the Veteran complained of bilateral ankle pain that radiated to the arches for five days, and gave an impression of probable tendonitis.  The Veteran received shots in both ankles to alleviate the pain and was referred for limited duty.  An April 1976 report of medical history was positive for leg cramps and foot trouble.  

The Veteran's post-service treatment records document ankle pain since separation from service.  A September 1977 VA Medical Center (VAMC) examination noted the Veteran complained of ankle pain.  In July 1977, the Veteran was seen at a VAMC for bilateral ankle pain and discomfort in both feet.  A June 1978 VAMC treatment note reported that the Veteran complained of pain in his calves and under the ankle that persisted for two days.  A November 1978 VA examination reported the Veteran complained of ankle pain in both lower ankles near the Achilles tendons, with no abnormalities seen in the ankles.  A December 1982 VA examination noted that the Veteran complained of bad ankles "[feet has gone flat]," and diagnosed borderline pes planus with no evidence of fracture or bone destruction.  In a May 1988 VAMC treatment note, the Veteran complained of recurrent ankle pain for the past 12 years.  

In a January 1999 VAMC treatment note, the Veteran reported pain in his ankles for three days.  In an October 1999 VAMC treatment note, the Veteran complained of pain in the left ankle and presented with mild swelling, pain with dorsiflex and inversion lateral aspects of the ankle.  He was assessed with tendonitis.

In a February 2006 VAMC treatment note, the Veteran reported ankle pain lasting about one month.  In an April 2006 VAMC treatment note, the Veteran complained of pain in both ankles above the heel and pain secondary to corn and calluses.  A May 2006 VA podiatrist found no pain upon palpitation of the feet or ankles, diagnosed bilateral pes planus, assessed and pared the Veteran's hyperkeratosis, and provided prosthetics.   In a January 2009 VAMC treatment note, the Veteran reported ankle pain for three days.

In a March 2009 VA examination, the Veteran reported seeking the treatment noted in September 1974 service treatment records after marching, training, and other physical fitness activities.  The noted injections to his ankles did not alleviate his ankle pain and he was unable to walk for two days.  The Veteran reported no other subsequent injuries to his ankles.  The VA examiner noted that the Veteran was seen at the VAMC for calluses, experienced daily sharp pain in his ankles, and walked about five miles per day.  The Veteran experienced mild tenderness at the Achilles tendon and plantar flexion of the ankles resulted in some discomfort in the Achilles tendon region.  The VA examination report gave an impression of mild bilateral osteoarthritis and noted very mild hypertrophic degenerative changes at the ankle joint with no evidence of fracture or other bone abnormalities.  The VA examiner diagnosed degenerative joint disease of the bilateral ankles and opined it was "less likely than not related to his in-service condition, likely tendonitis.  His osteoarthritis is more likely a result of his longstanding history of walking and is concomitant with his age and occupation."

A December 2010 VAMC treatment note reported complaints of bilateral ankle pains.  In June 2012, the Veteran received treatment from a VAMC for callus palliation that found diminished bilateral ankle joint range of motion.

VA's duty to assist includes obtaining a VA examination and/or opinion when it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c) (4).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the reasons discussed below, the Board finds that the March 2009 VA examiner's opinion on the etiology of the Veteran's bilateral degenerative joint disease of the ankles is not adequate for adjudication purposes.  See 38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  An addendum opinion is required to clarify the etiology of the Veteran's bilateral degenerative joint disease of the ankles that provides sufficient supporting rationale consistent with the evidence of record.  

As a preliminary matter, in a May 2013 VA Form 646, the Veteran's representative contended that the March 2009 VA examination report inadequately opined that the bilateral ankle disability was more likely the result of a history of walking and was concomitant with the Veteran's age and occupation.  The representative cited 38 C.F.R. § 4.19 to argue that the VA examiner should not have considered the Veteran's age in formulating his opinion.  However, the representative's reliance on 38 C.F.R. § 4.19 is misplaced because the regulation relates to the evaluation of a service-connected disability, rather than whether service connection is warranted in the first instance.  See 38 C.F.R. § 4.19 (2013) ("Age may not be considered as a factor in evaluating service-connected disability.").

The Veteran's representative also argued that the appeal be remanded for an opinion that focused on the probability of an in-service nexus, with a clearer explanation of possible etiologies of the Veteran's disability.  The Board agrees that the March 2009 VA examiner's opinion is inadequate because it fails to discuss evidence of record relevant to the Veteran's current disability, namely, evidence of recurrent ankle pains since service and evidence linking the Veteran's ankle pain to tendonitis.  The March 2009 examination report lists the Veteran's medical history that was reported during the examination, but failed to discuss the relevant, corresponding treatment records in the claims file.  Additionally, the Board finds the VA examiner's rationale failed to specifically address a post-service assessment of tendonitis and the findings of discomfort in the Achilles tendon in the March 2009 examination when concluding that the Veteran's current disability was unrelated to in-service Achilles tendonitis.  The VA examiner focused on the current symptoms and level of disability of the ankle disorder, rather than on the nexus, or link, between the disability and service.  The subsequent VA opinion must address the Veteran's extensive post-service treatment records, and whether the Veteran's bilateral ankle disability is related to service, to include the in-service diagnosis of Achilles tendonitis. 

As the claims file and all electronic records only include VA treatment records dated up to August 2012, the RO should obtain and associate with the record all outstanding, pertinent VA records.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must obtain all relevant VA treatment records for the time period from August 2012 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Then, the RO must obtain a new VA medical opinion from the examiner who conducted the March 2009 VA examination, or from another examiner of appropriate expertise if the original examiner is unavailable, to determine whether the Veteran's bilateral degenerative joint disease of the ankles is related to his military service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Based upon review of the evidence of record, to specifically include the Veteran's service treatment records, VA treatment records from October 1977 to the present, the March 2009 VA examination report, and with consideration of the Veteran's relevant lay statements and post-service symptoms, the examiner must provide an opinion as to whether the Veteran's current bilateral degenerative joint disease is associated with service, to include in-service diagnosis of Achilles tendonitis. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.   The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file if any notice is returned as undeliverable.

4.  After the development requested has been completed, the RO must review any examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above action, and any other development deemed necessary, the claim must be readjudicated.  If any claim on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the claim must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

